Citation Nr: 1642109	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In November 2014, the Board denied service connection for a gastrointestinal disorder, claimed as viral syndrome and irritable bowel syndrome (IBS), and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court remanded the matter of service connection a gastrointestinal disorder to the Board.


FINDING OF FACT

No gastrointestinal disorder including gastroesophageal reflux disease (GERD), esophagitis, or colitis, began during service or is related to service in any other way.  


CONCLUSION OF LAW

The criteria for service connection a gastrointestinal disorder have not been met.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In its November 2014 decision, the Board provided an extensive factual background of the matter on appeal, as well as a thorough discussion as to how VA's duties to notify and assist had been met in the matter.  With the exception of the discussion of why obtaining another VA medical nexus opinion is not required in this case-which is addressed and discussed in detail below-both of these aspects of the November 2014 Board decision are incorporated by reference.

The Board also in November 2014 provided a thorough analysis of how the evidence did not relate any currently diagnosed gastrointestinal disorder to the Veteran's period of active service.  This included a thorough discussion of how the provisions of 38 C.F.R. § 3.317 pertaining to Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness did not apply in this case, as the Veteran did not have IBS or any other applicable disability.  Such analysis is likewise incorporated into this decision by reference.  

Here, the Board will address the basis of the Court's remand in its May 2016 Memorandum Decision.

In that Decision, the Court acknowledged that the evidence showed that the Veteran's current "symptoms can be attributed to a diagnosed illness-GERD and esophagitis-the Board found ...that the evidence does not relate GERD and esophagitis to active service."  However, the Court nonetheless determined that "the Board did not assess whether the evidence of record indicated that the [Veteran's] diagnosed illnesses may be associated with service."  The Court explained that, while a VA examiner determined that the Veteran's gastrointestinal symptoms were due to diagnosed disorders other than IBS, the "examiner was not asked to opine whether the [Veteran's] diagnosed conditions were related to service," and the Board "did not otherwise address whether the evidence of record was sufficient to warrant a VA medical opinion addressing them."  The Court thus concluded that "remand is required for the Board to reassess whether VA satisfied its duty to assist and to apply McLendon in determining whether a further VA medical examination or opinion is required."  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) Establishes that the veteran suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  This is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, certain facts were determined by the Board in its November 2014 decision and conceded by the Court in its May 2016 Memorandum Decision:

The Veteran's service treatment records reflect that in October 1991, he sought medical treatment for diarrhea that had been ongoing for two days, was prescribed Kaopectate to control his symptoms and advised to take clear liquids, and to return if blood appeared in his stools.  Service treatment records do not reflect any additional treatment for diarrhea or gastrointestinal symptoms.  Post-service treatment records beginning in September 2009 note GERD and treatment for bloating, pain, nausea, and urgency for bowel movement.  Following a subsequent esophagogastroduodenoscopy (EGD) biopsy and a colonoscopy plus biopsy, in January 2010, the Veteran's treating physician diagnosed GERD and diverticulosis.   In June 2010, the Veteran filed a service connection claim for "viral syndrome."  On November 2010 VA examination, his primary complaint was related to "post prandial 'burning' of the throat," and he reported taking over-the-counter medication for reflux symptoms for approximately 15 years and prescription medication for approximately 1 year; the examiner noted that the Veteran had reported a history of heartburn and regurgitation.  In a May 2011 opinion, a VA examiner, after reviewing the records, determined that the presence of inflammatory changes on EGD had been due to colitis, and that the Veteran's gastrointestinal symptoms had resolved with treatment of his GERD and esophagitis.  

In this case, the Board finds that, even given the "low threshold" established in McLendon, a medical nexus opinion is not warranted.  The evidence establishes current disabilities of GERD, esophagitis, and colitis, as well as in-service treatment for diarrhea ongoing for two days in October 1991, with prescribed treatment of Kaopectate and liquids and no additional treatment for diarrhea or gastrointestinal symptoms.  However, there is no evidence indicating that any such current disability "may be associated" with the Veteran's in-service symptoms that would be sufficient to meet even the McLendon threshold.  

There is no medical or otherwise competent evidence suggesting any nexus whatsoever.  As reflected in his June 2010 claim and April 2013 Board hearing, the Veteran asserts that he was exposed to chemicals, environmental hazards, and viruses in service, and that a "viral syndrome" had since resulted.  However, these vague assertions from the Veteran, who lacks medical expertise, of in-service exposure that might be related to a current disability years later, and what that resulting disability might be, are not competent evidence suggesting any nexus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Furthermore, there is no credible evidence of continuity of symptomatology capable of lay observation that might link the Veteran's current gastrointestinal disorders to service.  In this regard, the Veteran himself has not asserted symptoms such as diarrhea or other stomach problems beginning in service and continuing to the present.  Moreover, he was treated in service one time for two-day diarrhea with Kaopectate and fluids and sought no follow-up treatment or further gastrointestinal treatment in service.  There is no indication of any complaints of such symptoms again until 2009.  The Veteran on treatment, and his wife in an August 2011 statement, reported that the Veteran had diarrhea problems; in his August 2011 notice of disagreement, the Veteran indicated that these problems had existed "for years."  However, there was no assertion that such problems dated back to service more than 15 years prior to the time he initially sought medical treatment for such in any way.  In light of the evidence noted above, moreover, the Board would find any lay assertion of continuity of diarrhea or other such symptomatology from the time of the Veteran's in-service treatment to 2009 not to be credible, even if the Veteran had made any such assertion, which he did not.  

The Board also notes the Veteran's own description of his GERD or heartburn symptoms, reporting on November 2010 VA examination that he had been taking over-the-counter medication for reflux symptoms for approximately 15 years and prescription medication for approximately 1 year; he did not assert that such symptoms began in service, and even the subjective timeline he gave of such symptoms places them after service.  Furthermore, no complaints or findings relating to any such symptoms are contained in the service treatment records despite documented complaints, findings, and treatment for numerous other medical and physical problems in such service records.  Thus, there is likewise no credible evidence of continuity of GERD, esophageal, or heartburn symptomatology from the time of service that might indicate an association with service. 

The Board notes the Veteran's former attorney's contentions in an August 2015 brief that "[t]he medical evidence of record presents a reasonable association between the symptoms" of his "medical treatment for diarrhea in service" and "his currently diagnosed GERD."  The only evidence the attorney pointed to of any such "reasonable association" is an assertion that the Veteran "sought medical treatment for diarrhea in service and continued to experience such symptoms until diagnosed with GERD and prescribed medication for treatment"; according to the attorney, "The record clearly indicates that [the Veteran's] diarrhea symptoms, as also experienced in service, only began to improve after the GERD diagnosis and subsequent prescription treatment."  However, as discussed above, while the Veteran had complained of diarrhea symptoms beginning in 2009, the record does not reflect-and the Veteran did not assert-that his in-service diarrhea continued in service and after service until his 2009 GERD diagnosis.  Again, such in-service diarrhea was treated with Kaopectate and fluids after a two-day history with no subsequent related treatment or complaints in service or until many years after service.  

The evidence of record does not indicate that any current gastrointestinal disorders including GERD, esophagitis, and colitis may be associated with any established event, injury or disease in service, including the Veteran's one-time October 1991 diarrhea treatment.  Thus, even given the low threshold articulated in McLendon, the obtainment of a VA medical nexus opinion is not warranted in this case.

Having made this determination, as noted above, the Board incorporates the substantive analysis of the merits of the Veteran's service connection claim contained in the November 2014 Board decision by reference; again, therefore, the evidence weighs against a finding that GERD, esophagitis, or any other gastrointestinal disorder began during service or is related to service in any other way.  Accordingly, service connection for a gastrointestinal disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


